Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This employment agreement (this “Agreement”) is effective January 1, 2006,
between Excelligence Learning Corporation (“Employer”) and Judith McGuinn
(“Employee”).

 

WHEREAS, Employer desires the services of Employee in order to retain Employee’s
experience, abilities, and knowledge, and is therefore willing to engage her
services on the terms and conditions set forth herein; and

 

WHEREAS, Employee desires to be employed by Employer and is willing to do so on
the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the above recitals and of the mutual promises
and conditions set forth in this Agreement, it is agreed as follows:

 

1. Duration: Subject to earlier termination as provided in this Agreement,
Employee shall be employed for a term beginning January 1, 2006, and continuing
through December 31, 2008. If Employer intends to employ Employee after the
termination of this Agreement, the parties will meet at least sixty (60) days
prior to the expiration of this Agreement to make a good faith attempt to
negotiate a new agreement.

 

2. Place of Employment: Unless the parties agree otherwise in writing, during
the employment term, Employee shall perform the services Employee is required to
perform under this Agreement at Employer’s headquarters (which are currently
located at 2 Lower Ragsdale Drive, Suite 200, Monterey, California, 93940);
provided, however, that Employer may from time to time require Employee to
travel temporarily to other locations on Employer’s business.

 

3. Duties and Authority: Employer shall employ Employee as Executive Vice
President and Chief Operating Officer or in such other capacity or capacities as
Employer may from time to time prescribe. Employee shall have the full power and
authority to manage and conduct business for the Employer, subject to the
directions and policies of Employer as they may be, from time to time, stated
either orally or in writing.

 

4. Reasonable Time and Effort: During Employee’s employment, Employee shall
devote such time, interest, and effort to the performance of this Agreement as
may be fairly and reasonably necessary. Except with the prior written approval
of the Chief Executive Officer, Employee, during the term of this Agreement or
any renewal thereof, will not (i) accept any other employment, (ii) serve on the
board of directors or similar body of any other business entity, (iii) engage
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be competitive with, or that might place
her in a competing position to, that of Employer or any of its Affiliates. For
this purpose, “Affiliate” shall mean any partnership, joint venture, limited
liability company or corporation that, directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, Employer. For this purpose, the term “Control” includes, without
limitation, the possession, directly or indirectly, of the power to direct the
management and policies of a partnership, joint venture, limited liability
company or corporation, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

5. Salary: During the term of this Agreement, Employer agrees to pay Employee a
base salary of $225,000 per year. The base salary shall be payable as a current
salary on a bi-weekly basis. Employer, in its sole discretion, may increase
Employee’s base salary or any other benefits but may not decrease Employee’s
salary during the term of this Agreement. At Employee’s request, Employee will
receive a salary review at or near the end of each twelve (12) month period
during the term.

 

If, during the term of this Agreement, Employee’s employment is terminated for
any reason other than due to a Change in Control (as set forth in the next
paragraph) and apart from the reasons set forth in Sections 10, 11 or 12 hereof,
or if (i) Employee’s title is lowered, or (ii) Employee’s place of business is
relocated at least thirty (30) miles from Employer’s headquarters on the
effective date of this Agreement, Employer shall continue to pay Employee’s base
salary in effect at the time of Employee’s termination of employment through
December 31, 2008. In such case, Employee will have no obligation to mitigate
her lost compensation. Employer will also reimburse Employee’s insurance
premiums incurred as a result of the continuation of Employee’s benefits
coverage required by COBRA.

 

If Employee is terminated within two years after a Change of Control (defined
below), and such termination is not for a reason set forth in Sections 10, 11 or
12 hereof, Employee shall be entitled to a severance payment equal to 200% of
Employee’s annual base salary under this Agreement, paid in four equal quarterly
installments during the year following the Employee’s date of termination In
such case, Employee will have no obligation to mitigate her lost compensation.
Employer will also reimburse Employee’s insurance premiums incurred as a result
of the continuation of Employee’s benefits coverage required by COBRA.

 

For purposes of this Agreement, “Change in Control” shall mean any of the
following events:

 

  a) The acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of “beneficial ownership”
(as determined pursuant to Rule 13d-3 under the Exchange Act) of 40% or more of
the combined voting power of Employer’s then outstanding “Voting Securities”
(defined as the common stock of Employer, together with any other securities of
Employer that are entitled to vote generally in the election of directors of
Employer) other than an acquisition by (i) any stockholder of Employer which, on
the date hereof, owns more than 30% of the combined voting power of Employer’s
outstanding Voting Securities (or any “group” of which any such stockholder is a
part), (ii) a subsidiary of Employer or (iii) any employee benefit plan (or any
related trust) sponsored or maintained by Employer or a subsidiary of Employer;

 

  b)

Individuals who, as of the effective date of this Agreement, constitute the
Board of Directors of Employer (the “Incumbent Board”) cease for any reason to
constitute a majority of the members of the Board; provided, however, that any
individual who becomes a director after the effective date of this Agreement
whose election, or nomination for election by Employer’s stockholders, was
approved by a vote of at least a majority of the members of the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any individual whose initial assumption
of office occurs as a result of an actual or threatened

 

2



--------------------------------------------------------------------------------

 

election contest relating to the election or removal of the directors of
Employer or other actual or threatened solicitation of proxies or consents by or
on behalf of a person other than the Board; or

 

  c) Consummation by Employer of (i) a merger, reorganization, consolidation or
similar transaction (any of the foregoing, a “Merger”) in which the beneficial
owners of Employer’s Voting Securities immediately before such Merger
beneficially own, immediately after such Merger, directly or indirectly, less
than 50% of the combined voting power of the Voting Securities of Employer
resulting from such Merger or (ii) the sale or other disposition of all or
substantially all of the assets of Employer; or

 

  d) Approval by the stockholders of Employer of a plan of liquidation or
dissolution of Employer.

 

Notwithstanding any of the foregoing, a Change in Control shall not have been
deemed to occur if, in advance of such event, Employer and Employee agree in
writing that such event shall not constitute a Change in Control for purposes of
this Agreement.

 

Whenever compensation is payable to Employee during a time when Employee is
partially or totally disabled and such disability would entitle Employee to
disability income or to salary continuation payments from Employer according to
the terms of any plan now or hereafter provided by Employer or according to any
policy of Employer in effect at the time of such disability, Employee shall
apply for such disability income or salary continuation, and the compensation
payable to Employee under this Agreement shall be inclusive of any such
disability income or salary continuation and shall not be in addition to such
disability income or salary continuation. If disability income is payable to
Employee by an insurance company under an insurance policy paid for by Employer,
the compensation payable to Employee under this Agreement shall be inclusive of
the amounts paid to Employee by that insurance company and shall not be in
addition to the amounts paid to Employee by that insurance company.

 

6. Additional Benefits: During the employment term, Employee shall be entitled
to receive all other benefits of employment generally available to Employer’s
other senior managerial employees as she becomes eligible for them, including
medical, dental, life and disability insurance benefits, and participation in
Employer’s 2001 Amended and Restated Stock Option and Incentive Plan, pension
plan, quarterly bonus plan and/or profit-sharing plan.

 

Employer reserves the right to modify, suspend or discontinue any and all of the
above benefit plans, policies and practices at any time without notice to or
recourse to Employee so long as such action is taken generally with respect to
other similarly situated persons and does not single out Employee.

 

7. Paid Time Off: Employee shall be entitled to thirty (30) business days of
Paid Time Off (“PTO”) each calendar year. PTO will continue to accrue so long as
Employee’s total accrued PTO does not exceed thirty-five (35) business days. In
the event Employee’s accrued PTO should reach thirty-five (35) business days,
Employee will cease to accrue further PTO until Employee’s accrued PTO falls
below that level. Other than the accrual and maximum accrual of PTO as set forth
in this Section 8, Employee’s PTO shall be governed by the PTO provisions of the
Excelligence Learning Corporation Employee Manual.

 

3



--------------------------------------------------------------------------------

8. Expense Reimbursement: During the employment term, to the extent that such
expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by Employer (whether or not fully deductible) for federal income
tax purposes as ordinary and necessary business expenses, Employer shall
reimburse Employee promptly for reasonable business expenses, including travel,
entertainment, parking, business meetings, and professional dues, made and
substantiated in accordance with the policies and procedures established from
time to time by Employer with respect to Employer’s other similarly situated
employees.

 

9. Termination: Employer may terminate this Agreement at any time for cause.
Under this Agreement, the term “cause” shall mean (i) misappropriation of any
material funds or property of Employer or of any of its related companies;
(ii) unjustifiable neglect of duties under this Agreement; (iii) conviction of a
felony involving moral turpitude; (iv) gross misconduct and/or the failure to
act in good faith to the material detriment of Employer, or (v) willful and bad
faith failure to obey reasonable and material orders given by Employer; provided
that in each such case (other than (i) or (iii)) prompt written notice of such
cause is given to Employee specifying in reasonable detail the facts giving rise
to the notice and that continuation of such cause will result in termination of
employment, and such cause is not cured within three (3) business days after
receipt by Employee of such notice. If this Agreement is terminated as set forth
in this paragraph, then payment of the specified salary earned and benefits
accrued as of the date of the termination shall be payment in full of all
compensation payable under this Agreement.

 

10. Termination Because of Death: In the event that Employee dies during the
term of this Agreement, this Agreement shall be terminated on the last day of
the calendar month of her death and Employer shall be required to pay to
Employee’s estate the specified salary and any additional benefits accrued by
Employee through the date of termination.

 

11. Termination Because of Disability: If, at the end of any calendar month
during the initial term or any renewal term of this Agreement, Employee is and
has been for the three (3) consecutive full calendar months then ending, or for
80% or more of the normal working days during the six (6) consecutive full
calendar months then ending, unable due to mental or physical illness or injury
to perform Employee’s duties under this Agreement, Employer shall have the
right, subject to applicable federal and state law, to terminate Employee’s
employment, and Employer shall only be obligated to pay Employee the specified
compensation earned and benefits accrued by Employee through the date of
termination.

 

12. Agreement Survives Combination or Dissolution: This Agreement shall not be
terminated by Employer’s voluntary or involuntary dissolution or by any merger
in which Employer is not the surviving or resulting corporation, or on any
transfer of all or substantially all of Employer’s assets. In the event of any
such merger or transfer of assets, the provisions of this Agreement shall be
binding on and inure to the benefit of the surviving business entity or the
business entity to which such assets shall be transferred.

 

4



--------------------------------------------------------------------------------

13. Notices: All notices that either party is required or may desire to serve
upon the other may be served either personally or sent certified mail / return
receipt requested or sent by overnight delivery addressed to the other party, or
to such other address as either party may provide in writing to the other party,
as follows:

 

To Employer: Ronald Elliott, Excelligence Learning Corporation, 2 Lower Ragsdale
Drive, Suite 200, Monterey, California 93940.

 

To Employee: Judith McGuinn, [Address].

 

14. Employee Manual: Employee acknowledges that Employee has been provided a
copy of the Excelligence Learning Corporation Employee Manual. It is agreed and
understood that the Employee Manual represents guidelines that the Company may
change from time to time in its sole discretion. It is not intended to be a
contract. To the extent that this Agreement conflicts with the Employee Manual,
the terms of this Agreement pertain to Employee’s employment.

 

15. Nondisclosure of Confidential Information or Trade Secrets: In the course of
Employee’s employment with Employer, Employee will have access to confidential
records and data pertaining to Employer’s customers and its operations. Such
information is considered secret and is disclosed to Employee in confidence.
Furthermore, all memoranda, notes, records, computer files, and other documents
or tangible material made or compiled by Employee, or made available to Employee
during the term of this Agreement concerning the business of Employer, shall be
the sole property of Employer and shall be delivered to Employer on the
expiration or termination of this Agreement, or at another time on request.
During Employee’s employment with Employer and thereafter, Employee shall keep
in confidence and shall not directly or indirectly disclose any secret or
confidential information belonging to Employer or any of its related companies
except as required in the course of Employee’s employment by Employer and/or
authorized in writing by Employer, or required by law.

 

16. Governing Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.

 

17. Waiver: The failure by either party to exercise or enforce any terms or
conditions under this Agreement shall not be deemed to be a waiver of that
party’s right to exercise or enforce any such term or condition in the future.
The waiver by either party of any breach, default, or omission in the
performance of any of the terms or conditions of this Agreement by the other
party shall not be deemed to be a waiver of any other breach, default, or
omission.

 

18. Severability: If any part of this Agreement is invalidated or rendered
unenforceable by any court of competent jurisdiction or by any regulation or
legislation to which it is subject, the remaining provisions and that provision
found invalid or unenforceable as it may apply to other circumstances, shall
remain in full force and effect. In such event, the parties shall promptly
negotiate in good faith to amend this Agreement by replacing such stricken
provision with a valid and enforceable provision that fulfills the original
intention of the invalid or unenforceable provision.

 

19. Entire Agreement: This Agreement constitutes the entire Agreement of the
parties with respect to the subject matter hereof and cancels and supersedes all
previous agreements or understandings relating thereto, whether written or oral,
between the parties.

 

20.

Arbitration: In the event that there shall be a dispute between the parties
arising out of or relating to this Agreement or the breach thereof, other than
Section 16 hereof, the parties agree that such dispute shall be resolved by
final and binding arbitration before a sole

 

5



--------------------------------------------------------------------------------

 

arbitrator in Monterey, California administered by the American Arbitration
Association (“AAA”) in accordance with AAA’s Labor Arbitration Rules then in
effect. Depositions may be taken and other discovery may be obtained during such
arbitration proceedings to the same extent as authorized in civil judicial
proceedings. Any award issued as a result of such arbitration shall be final and
binding between the parties thereto, and shall be enforceable by any court
having jurisdiction over the party against whom enforcement is sought. The
prevailing party in any legal action (including arbitration) shall be entitled
to recover any and all reasonable attorneys’ fees and other costs reasonably
incurred in connection therewith.

 

21. Amendment: This Agreement shall only be amended or waived by a writing that
explicitly refers to this Agreement and that is signed by both parties.

 

22. Execution: The parties, having carefully read this Agreement and having
consulted or having been given an opportunity to consult legal counsel, hereby
acknowledge their agreement to all of the foregoing terms and conditions by
executing this Agreement. Each signatory hereto represents and warrants that it
is authorized to sign this Agreement on behalf of the respective party. This
Agreement may be executed in any number of counterparts, and each such
counterpart shall be an original and together they shall constitute one
agreement.

 

EMPLOYER       EMPLOYEE

/s/ Ronald Elliott

     

/s/ Judith McGuinn

Ronald Elliott

Chief Executive Officer

Excelligence Learning Corporation

     

Judith McGuinn

Date: December 13, 2005

     

Date: December 16, 2005

 

6